DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Radulescu (US 2007/0093716 A1) and Rouze et al. (US 2018/0098752 A1) are considered the closest prior art. They teach a method for validating the calculation of the value of a property of a viscoelastic medium on a calculation depth range, the depth range being chosen from among P possible ranges, P being an integer greater than or equal to 2, said method comprising the following steps: calculating, from an ultrasound signal acquired by means of an elastography probe, the property of the viscoelastic medium in at least one of the P depth ranges possible, and also the distance between the probe and the wall delimiting the viscoelastic medium; determining the validity of the calculation of the value of the property of the viscoelastic medium on the one or more validated calculation depth ranges, said calculation being considered validated if it meets a validity criterion calculated on the basis of the quality of an elastogram. Therefore, the subject matter of claim 1 differs from this known method in that the method includes the automatic selection of a range, and the determination of the validity of the calculation ranges.  The problem addressed by the present invention can be considered that of increasing the reliability of the estimations of the viscoelastic properties. Furthermore, nothing of the record would motivate one of ordinary skill in the art at the time of the invention to modify the known prior art with the above limitations to arrive at the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK REMALY whose telephone number is (571)270-1491. The examiner can normally be reached Mon - Fri 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK D REMALY/Primary Examiner, Art Unit 3793